Jackson, Judge.
Bryan brought suit in equity against Suggs, alleging that they had traded lands and exchanged deeds, and that Suggs had retained possession under a contract for rent, but now refused to acknowledge Bryan as landlord, but claimed the land as his own, and had committed and was commiting waste upon it, and prayed an injunction, receiver, etc., and possession of the land. Suggs answered that Bryan had cheated and defrauded him; that he was au ignorant, illiterate man; that Bryan did not read over the deeds to him ; that he represented, his, Bryan’s, land, which was in Florida, to be eight hundred acres, when it was but five hundred; to be very fertile, having grape vines on it that would make five or six rails to the cut, and other similar extravagant tales ; that he, Bryan, had given a very large sum for it, and that it was worth a very large amount; that these representations were all false; that he,Suggs, relied upon them, and traded on them ; and he prayed for a cancellation of the deeds, the annulling of the trade, and the retention of the property and possession of his own original land. There was conflict iu the testimony, but the jury found for defendant, Suggs, and that the trade be annulled, the deeds canceled, and Suggs keep his property and possession. Bryan moved for a new trial, the court below refused it, and Bryan excepted.
The court below, in his charge, put the case upon the point of whether Bryan had falsely and fraudulently misrepresented to Suggs, and thereby cheated and defrauded him into the trade. Bryan’s counsel here insisted that Suggs should have looked at the Florida land, and failing to look, that he bought at his peril. We think that had the two plantations or the lands laid side by side or in the neighborhood of each other, the law would have required Suggs to look for himself, and then that *681the houses upon the land and its value would have been open to inspection, and both would have traded on equal terms as respects its appearance and value; but when Suggs’ land was where both had access to it, and Bryan’s was off in Florida, and Bryan made representations about it which were untrue, and which misled Suggs, the case is different. In such case, the questions are just where the presiding judge put the case. Were the representations made, were they false, and was Suggs misled by them? The jury having found the affirmative of these questions, the court below being satisfied with the find-( ing, no error of Jaw having been committed, we decline to interfere.
Judgment affirmed.